Item 1: Schedule of Investments Putnam Floating Rate Income Fund The fund's portfolio November 30, 2005 (Unaudited) SENIOR LOANS (89.9%)(a)(c) Principal amount Value Advertising and Marketing Services (1.4%) Adams Outdoor Advertising, LP bank term loan FRN 6.2s, 2012 $1,872,210 $1,895,612 Affinion Group, Inc. bank term loan FRN Ser. B, 7.095s, 2013 2,197,674 2,156,468 DoubleClick, Inc. bank term loan FRN 8.34s, 2012 450,000 452,250 Automotive (1.3%) Affinia Group, Inc. bank term loan FRN Ser. B, 6.4s, 2011 462,488 456,938 Hayes Lemmerz International, Inc. bank term loan FRN 7.438s, 2009 388,212 383,567 Tenneco Automotive, Inc. bank term loan FRN Ser. B, 6.63s, 2012 872,143 884,789 Tenneco Automotive, Inc. bank term loan FRN Ser. B1, 6.339s, 2012 383,117 388,672 TRW Automotive, Inc. bank term loan FRN Ser. B2, 5.565s, 2010 324,000 324,000 TRW Automotive, Inc. bank term loan FRN Ser. E, 6s, 2010 1,992,500 1,994,991 Basic Materials (8.9%) Basell NV bank term loan FRN Ser. B, 6.581s, 2013 (Netherlands) 650,000 659,750 Basell NV bank term loan FRN Ser. C, 7.243s, 2014 (Netherlands) 650,000 659,750 Celanese Corp. bank term loan FRN Ser. B, 6.313s, 2011 2,538,240 2,555,999 Cognis Holding GMBH & Co. bank term loan FRN Ser. C, 6.871s, 2013 (Germany) 1,000,000 1,012,850 Compass Minerals Group, Inc. bank term loan FRN Ser. B, 6.47s, 2009 124,987 124,987 Contech Construction Products bank term loan FRN Ser. B, 6.202s, 2010 984,951 998,494 Graphic Packaging Corp. bank term loan FRN Ser. C, 6.582s, 2010 686,549 694,272 Hercules, Inc. bank term loan FRN Ser. B, 5.856s, 2010 1,685,919 1,703,200 Huntsman International Corp. bank term loan FRN Ser. B, 5.89s, 2012 2,248,931 2,256,662 IAP Worldwide Services, Inc. bank term loan FRN Ser. B, 7 1/8s, 2011 1,747,500 1,762,791 Innophos, Inc. bank term loan FRN 6.315s, 2010 1,969,803 1,987,860 Koch Cellulose, LLC bank term loan FRN 5.59s, 2011 288,582 289,544 Koch Cellulose, LLC bank term loan FRN Ser. B, 5.77s, 2011 1,026,599 1,030,020 Mosaic Co. (The) bank term loan FRN Ser. B, 5.537s, 2012 2,570,748 2,594,849 Nalco Co. bank term loan FRN Ser. B, 5.813s, 2010 2,369,214 2,399,488 Novelis, Inc. bank term loan FRN 6.011s, 2012 875,085 883,289 Novelis, Inc. bank term loan FRN Ser. B, 6.011s, 2012 1,519,884 1,534,133 PQ Corp. bank term loan FRN Ser. B, 6.063s, 2012 1,691,500 1,701,015 Rockwood Specialties Group, Inc. bank term loan FRN Ser. D, 6.466s, 2012 1,992,500 2,016,338 Smurfit-Stone Container Corp. bank term loan FRN 3.764s, 2010 139,767 141,164 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 6.201s, 2011 1,261,062 1,273,673 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 5.957s, 2011 388,019 391,899 St. Mary's Cement Corp. bank term loan FRN Ser. B, 5.49s, 2009 988,681 1,001,039 Beverage (0.7%) Constellation Brands, Inc. bank term loan FRN Ser. B, 5.659s, 2011 2,224,245 Broadcasting (2.3%) DirecTV Holdings, LLC bank term loan FRN Ser. B, 5.513s, 2013 2,316,667 2,336,456 Gray Television, Inc. bank term loan FRN Ser. B, 5.565s, 2012 800,000 802,500 Spanish Broadcasting Systems, Inc. bank term loan FRN 6.03s, 2012 1,692,497 1,715,769 Susquehanna Media Corp. bank term loan FRN Ser. B, 6.114s, 2012 995,000 995,000 Young Broadcasting, Inc. bank term loan FRN Ser. B, 6.422s, 2012 1,845,375 1,856,909 Building Materials (2.5%) Custom Building Products bank term loan FRN Ser. B, 6.269s, 2011 807,730 813,283 Goodman Global Holdings bank term loan FRN Ser. B, 6 3/8s, 2011 992,500 1,005,733 Masonite International Corp. bank term loan FRN 6.203s, 2013 (Canada) 1,119,545 1,110,565 Masonite International Corp. bank term loan FRN Ser. B, 6.203s, 2013 (Canada) 1,121,452 1,112,457 NCI Building Systems, Inc. bank term loan FRN Ser. B, 5.85s, 2010 1,959,909 1,967,259 Nortek Holdings, Inc. bank term loan FRN Ser. B, 5.915s, 2011 2,331,083 2,350,898 Cable Television (1.5%) Charter Communications PLC bank term loan FRN Ser. B, 7 1/2s, 2011 (United Kingdom) 740,960 741,944 Insight Midwest, LP/Insight Capital, Inc. bank term loan FRN 6.063s, 2009 1,232,336 1,247,432 Mediacom Communications Corp. bank term loan FRN Ser. B, 6.379s, 2012 1,492,500 1,510,691 Olympus Cable Holdings, LLC bank term loan FRN Ser. B, 9s, 2010 750,000 736,205 Sun Media Corp. bank term loan FRN Ser. B, 6.243s, 2009 (Canada) 739,302 744,538 Capital Goods (8.9%) AGCO Corp. bank term loan FRN 5.77s, 2008 1,775,800 1,791,338 Allied Waste Industries, Inc. bank term loan FRN Ser. A, 3.864s, 2012 676,331 679,243 Allied Waste Industries, Inc. bank term loan FRN Ser. B, 6.177s, 2012 1,823,079 1,830,745 Amsted Industries, Inc. bank term loan FRN 6.645s, 2010 718,322 727,002 Avio Holding SpA bank term loan FRN Ser. B, 6.29s, 2011 (Italy) 477,811 478,229 Avio Holding SpA bank term loan FRN Ser. C, 6.79s, 2012 (Italy) 477,811 479,006 Berry Plastics Corp. bank term loan FRN Ser. B, 6.105s, 2011 1,097,250 1,109,137 Communications & Power, Inc. bank term loan FRN 6.37s, 2010 1,652,860 1,672,832 Enersys Capital, Inc. bank term loan FRN 6.052s, 2011 1,240,578 1,249,882 Flowserve Corp. bank term loan FRN 5.813s, 2012 2,000,000 2,024,376 Graham Packaging Co., Inc. bank term loan FRN Ser. B, 6.555s, 2011 1,543,366 1,562,658 Hexcel Corp. bank term loan FRN Ser. B, 5 7/8s, 2012 2,115,556 2,132,304 Invensys PLC bank term loan FRN Ser. B-1, 7.791s, 2009 (United Kingdom) 565,006 571,362 K&F Industries bank term loan FRN Ser. B, 6.45s, 2012 1,591,250 1,606,666 Mueller Group, Inc. bank term loan FRN Ser. B, 6.401s, 2012 1,900,000 1,913,300 Owens-Illinois, Inc. bank term loan FRN Ser. B, 5.92s, 2008 1,033,810 1,039,625 Owens-Illinois, Inc. bank term loan FRN Ser. C1, 5.87s, 2008 1,366,405 1,372,383 Polypore, Inc. bank term loan FRN 6.34s, 2011 1,154,857 1,152,836 Rexnord Corp. bank term loan FRN Ser. B, 6.151s, 2009 1,413,118 1,427,838 Roper Industries, Inc. bank term loan FRN 4.85s, 2009 1,425,939 1,426,534 Solo Cup Co. bank term loan FRN 6.439s, 2011 1,022,473 1,027,586 Terex Corp. bank term loan FRN 6.415s, 2009 684,837 692,114 Terex Corp. bank term loan FRN Ser. C, 6.915s, 2009 600,000 606,750 Transdigm, Inc. bank term loan FRN Ser. C, 6.58s, 2010 984,519 996,006 Commercial and Consumer Services (2.5%) Alliance Laundry Systems Corp. bank term loan FRN Ser. B, 6.34s, 2012 935,000 947,272 Ashtead Group PLC bank term loan FRN Ser. B, 6 1/8s, 2009 (United Kingdom) 2,277,000 2,292,181 Buhrmann US, Inc. bank term loan FRN Ser. C-1, 6.485s, 2010 987,500 1,000,256 Coinmach Service Corp. bank term loan FRN Ser. B, 7.146s, 2009 758,759 768,243 Corrections Corporation of America bank term loan FRN Ser. E, 5.837s, 2008 1,506,004 1,524,829 IESI Corp. bank term loan FRN Ser. B, 6.2s, 2011 1,000,000 1,011,875 Reddy Ice Holdings, Inc. bank term loan FRN Ser. B, 5.865s, 2012 500,000 503,750 U.S. Investigations Services bank term loan FRN 6.57s, 2012 300,000 303,750 Communication Services (6.9%) Centennial Cellular Operating Co., LLC bank term loan FRN Ser. B, 6.336s, 2011 1,682,888 1,688,674 Cincinnati Bell, Inc. bank term loan FRN Ser. B, 5.475s, 2012 2,000,000 2,010,000 Consolidated Communications Holdings bank term loan FRN Ser. D, 6.417s, 2011 1,741,743 1,752,629 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5.813s, 2012 1,750,000 1,753,938 Hawaiian Telecom Communications bank term loan FRN Ser. B, 6.28s, 1,000,000 1,009,000 Intelsat Bermuda, Ltd. bank term loan FRN Ser. B, 5.813s, 2011 (Bermuda) 1,740,616 1,753,670 Iowa Telecommunications Service bank term loan FRN Ser. B, 5.71s, 1,500,000 1,512,188 Madison River Capital, LLC bank term loan FRN Ser. B, 6.59s, 2012 2,000,000 2,025,000 Nextel Partners, Inc. bank term loan FRN Ser. D, 5.37s, 2012 1,557,000 1,561,216 PanAmSat Corp. bank term loan FRN Ser. B1, 5.857s, 2010 1,738,134 1,757,222 Qwest Communications International, Inc. bank term loan FRN Ser. A, 9.02s, 2007 200,000 204,861 Stratos Global Corp. bank term loan FRN Ser. B, 6.27s, 2010 (Canada) 1,000,000 997,500 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5.78s, 2012 1,306,373 1,319,436 Time Warner Telecom bank term loan FRN Ser. B, 6.565s, 2010 (U) 2,000,000 2,030,834 Valor Telecommunications Enterprises, LLC/Finance Corp. bank term loan FRN Ser. B, 5.797s, 2012 1,756,667 1,773,685 Consumer (0.6%) Jostens IH Corp. bank term loan FRN Ser. C, 5.943s, 2010 1,936,469 Consumer Cyclicals (0.1%) PRIMEDIA, Inc. bank term loan FRN Ser. B, 6.34s, 2013 500,000 Consumer Goods (1.4%) Burt's Bees, Inc. bank term loan FRN Ser. B, 6.798s, 2011 744,380 749,032 Culligan Finance Corp. BV bank term loan FRN Ser. B, 6.64s, 2011 (Netherlands) 247,500 250,362 Prestige Brands, Inc. bank term loan FRN Ser. B, 6.316s, 2011 1,492,355 1,504,791 Prestige Brands, Inc. bank term loan FRN Ser. B-1, 5.181s, 2011 231,592 233,521 Spectrum Brands, Inc. bank term loan FRN Ser. B, 6.15s, 2013 1,791,249 1,797,967 Consumer Services (1.2%) Brand Services, Inc. bank term loan FRN 7.166s, 2009 1,498,126 1,517,477 United Rentals, Inc. bank term loan FRN 6.45s, 2011 1,905,201 1,922,348 United Rentals, Inc. bank term loan FRN Ser. B, 6.114s, 2011 386,843 390,324 Consumer Staples (0.2%) Emmis Communications Corp. bank term loan FRN Ser. B, 5.89s, 2010 691,504 Energy (3.8%) Complete Production Services bank term loan FRN Ser. B, 6.72s, 2012 2,000,000 2,019,376 Dresser, Inc. bank term loan FRN 7.99s, 2010 500,000 506,875 Dresser-Rand Group, Inc. bank term loan FRN Ser. B, 6.084s, 2011 1,048,523 1,064,579 Foundation PA Coal Corp. bank term loan FRN Ser. B, 5.852s, 2011 776,596 788,461 Key Energy Services, Inc. bank term loan FRN Ser. B, 7.183s, 2012 2,000,000 2,026,666 Targa Resources, Inc. bank term loan FRN 6.34s, 2012 1,612,903 1,620,968 Targa Resources, Inc. bank term loan FRN 4.083s, 2012 387,097 389,032 Universal Compression, Inc. bank term loan FRN Ser. B, 5.59s, 2012 2,241,500 2,261,674 Vulcan Energy Corp. bank term loan FRN 5.849s, 2011 1,808,809 1,824,636 Entertainment (2.8%) BLB (Wembley) bank term loan FRN 6.079s, 2011 (United Kingdom) 1,900,000 1,929,688 Cinemark, Inc. bank term loan FRN Ser. C, 6.528s, 2011 1,490,173 1,502,839 Loews Cineplex Entertainment Corp. bank term loan FRN Ser. B, 6.345s, 1,200,000 1,203,563 MGM Studios, Inc. bank term loan FRN Ser. B, 6.27s, 2011 2,300,000 2,313,069 Six Flags, Inc. bank term loan FRN Ser. B, 6.67s, 2009 1,385,485 1,398,845 Universal City Development bank term loan FRN Ser. B, 6.237s, 2011 1,090,127 1,103,299 Financial (4.2%) Crescent Real Estate Equities, LP bank term loan FRN 6.339s, 2007 (R) 491,123 491,737 EPCO, Inc. bank term loan FRN Ser. B, 6.462s, 2010 2,300,000 2,330,907 Fidelity National Information Solutions bank term loan FRN Ser. B, 5.864s, 2,560,870 2,567,731 General Growth Properties, Inc. bank term loan FRN Ser. A, 5.87s, 2007 (R) 503,357 504,238 General Growth Properties, Inc. bank term loan FRN Ser. B, 6.09s, 2008 (R) 1,990,845 2,001,795 Hilb, Rogal & Hamilton Co. bank term loan FRN Ser. B, 6.313s, 2011 1,076,121 1,084,865 Lion Gables Realty bank term loan FRN 5.84s, 2006 2,374,737 2,383,148 Maguire Properties, Inc. bank term loan FRN Ser. B, 5.84s, 2010 (R) 1,106,667 1,112,661 Swett and Crawford bank term loan FRN 6.565s, 2011 1,500,000 1,511,250 Food (2.7%) American Seafood Group, LLC bank term loan FRN Ser. B, 5.84s, 2012 2,116,667 2,143,125 American Seafood Group, LLC bank term loan FRN 5.266s, 2012 (U) 433,333 434,417 Del Monte Foods Co. bank term loan FRN Ser. B, 5.73s, 2012 995,000 1,006,194 Doane Pet Care Co. bank term loan FRN 6.488s, 2012 2,300,000 2,325,875 Dole Food Co., Inc. bank term loan FRN Ser. B, 5.729s, 2012 1,924,088 1,936,513 Pinnacle Foods Holding Corp. bank term loan FRN 7.307s, 2010 1,194,491 1,207,332 Gaming & Lottery (3.7%) Borgata Resorts bank term loan FRN Ser. B, 5.91s, 2011 1,787,992 1,801,402 Boyd Gaming Corp. bank term loan FRN Ser. B, 5.61s, 2010 1,585,985 1,601,845 CCM Merger, Inc. bank term loan FRN Ser. B, 6.048s, 2012 2,595,250 2,611,470 Penn National Gaming, Inc. bank term loan FRN Ser. B, 6.29s, 2012 2,000,000 2,023,750 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B, 7.09s, 2010 570,000 572,138 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B, 6.14s, 2012 773,063 778,538 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. DD, 5.62s, 2012 (U) 775,000 780,489 Venetian Casino Resort, LLC bank term loan FRN Ser. B, 5.77s, 2011 1,741,026 1,753,267 Venetian Casino Resort, LLC bank term loan FRN Ser. DD, 5.77s, 2011 358,974 361,498 Health Care (10.6%) Accellent Corp. bank term loan FRN Ser. B, 6.065s, 2012 2,250,000 2,268,281 Alderwoods Group, Inc. bank term loan FRN 6.087s, 2009 2,190,643 2,213,919 Beverly Enterprises, Inc. bank term loan FRN 6.477s, 2008 992,405 994,266 Community Health Systems, Inc. bank term loan FRN Ser. B, 5.61s, 2011 2,134,477 2,158,046 Concentra Operating Corp. bank term loan FRN Ser. B, 6.05s, 2012 2,000,000 2,023,334 DaVita, Inc. bank term loan FRN Ser. B, 6.409s, 2012 2,469,608 2,502,535 Extendicare Health Services bank term loan FRN 6.016s, 2010 1,750,000 1,758,750 Fisher Scientific International, Inc. bank term loan FRN Ser. B, 5.52s, 2011 987,500 992,438 Healthsouth Corp. bank term loan FRN 6.53s, 2010 1,432,659 1,436,689 Healthsouth Corp. bank term loan FRN 3.864s, 2010 387,560 388,650 IASIS Healthcare Corp. bank term loan FRN Ser. B, 6.304s, 2011 1,287,226 1,303,584 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 5.78s, 2011 1,170,168 1,179,919 LifePoint, Inc. bank term loan FRN Ser. B, 6.185s, 2012 1,949,162 1,958,604 Magellan Health Services, Inc. bank term loan FRN 3.56s, 2008 360,360 363,964 Magellan Health Services, Inc. bank term loan FRN Ser. B, 5.871s, 2008 490,991 495,901 Mylan Laboratories, Inc. bank term loan FRN Ser. B, 5.4s, 2010 1,995,000 2,019,938 PacifiCare Health System, Inc. bank term loan FRN Ser. B, 5.309s, 2010 1,489,372 1,490,924 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 6.15s, 2012 1,980,769 2,000,577 Stewart Enterprises, Inc. bank term loan FRN Ser. B, 5.643s, 2011 2,228,459 2,253,529 Vanguard Health Systems bank term loan FRN 6.211s, 2011 1,497,487 1,514,334 Veterinary Centers of America bank term loan FRN Ser. B, 5 5/8s, 2011 1,773,649 1,791,385 VWR International, Inc. bank term loan FRN Ser. B, 6.69s, 2011 1,206,293 1,219,864 Warner Chilcott Corp. bank term loan FRN Ser. B, 6.894s, 2012 533,813 532,955 Warner Chilcott Corp. bank term loan FRN Ser. C, 6.77s, 2012 215,101 214,755 Warner Chilcott Corp. bank term loan FRN Ser. D, 6.77s, 2012 99,371 99,211 Warner Chilcott Corp. bank term loan FRN Ser. DD, 5.901s, 2012 (U) 17,594 17,563 Warner Chilcott Corp. bank term loan FRN Ser. DD, 5.314s, 2012 (U) 93,461 93,298 Homebuilding (0.7%) Landsource, Inc. bank term loan FRN Ser. B, 6 5/8s, 2010 1,350,000 1,360,969 Southedge bank term loan FRN Ser. C, 5.563s, 2009 1,000,000 1,005,417 Household Furniture and Appliances (0.7%) Sealy Mattress Co. bank term loan FRN Ser. D, 5.897s, 2012 2,349,055 Media (1.6%) Affinity Group Holdings bank term loan FRN Ser. B1, 6.613s, 2009 201,951 203,466 Affinity Group Holdings bank term loan FRN Ser. B2, 6.581s, 2009 504,879 508,665 Freedom Communications, Inc. bank term loan FRN Ser. B, 5.382s, 2012 1,042,673 1,047,887 Regal Cinemas, Inc. bank term loan FRN Ser. B, 6.02s, 2010 1,237,691 1,249,552 Warner Music Group bank term loan FRN Ser. B, 5.999s, 2011 2,376,099 2,399,012 Publishing (2.4%) American Media Operations bank term loan FRN Ser. C, 6.813s, 2007 1,391,163 1,398,119 Dex Media East, LLC/Dex Media East Finance Co. bank term loan FRN Ser. B, 5.919s, 2009 1,274,964 1,279,586 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 5.927s, 2010 1,068,432 1,072,439 Journal Register Co. bank term loan FRN Ser. B, 5.686s, 2012 1,500,000 1,503,750 R.H. Donnelley Finance Corp. bank term loan FRN Ser. A-3, 5.813s, 2009 570,822 571,892 R.H. Donnelley Finance Corp. bank term loan FRN Ser. D, 5.696s, 2011 732,208 734,672 Raycom Media, Inc. bank term loan FRN Ser. B, 6.063s, 2012 1,500,000 1,500,000 Restaurants (1.6%) Burger King Corp. bank term loan FRN Ser. B, 5 7/8s, 2012 1,795,500 1,813,175 Domino's, Inc. bank term loan FRN 5.813s, 2010 1,987,121 2,008,648 Jack-in-the-Box, Inc. bank term loan FRN 5.569s, 2008 1,488,655 1,501,060 Retail (2.8%) Boise Cascade Corp. bank term loan FRN Ser. D, 5.79s, 2011 1,760,328 1,779,887 Couche-Tard US/Finance bank term loan FRN 5 7/8s, 2010 601,531 607,922 Jean Coutu Group, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 (Canada) 1,699,651 1,710,009 Movie Gallery, Inc. bank term loan FRN Ser. B, 7.83s, 2011 997,500 950,831 National Bedding Co., LLC bank term loan FRN 6.026s, 2011 1,995,625 2,006,102 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 6.475s, 2013 2,250,000 2,258,181 Technology (4.2%) AMI Semiconductor, Inc. bank term loan FRN 5.581s, 2012 1,592,752 1,598,060 Aspect Software, Inc. bank term loan FRN Ser. B, 6.563s, 2010 1,500,000 1,505,625 Iron Mountain, Inc. bank term loan FRN 5.88s, 2011 496,250 499,559 Iron Mountain, Inc. bank term loan FRN Ser. C, 5 5/8s, 2011 493,750 497,145 ON Semiconductor Corp. bank term loan FRN Ser. G, 7.063s, 2011 2,165,008 2,175,158 SS&C Technologies, Inc. bank term loan FRN Ser. B, 6.565s, 2012 1,658,986 1,670,392 SS&C Technologies, Inc. bank term loan FRN Ser. B, 6.565s, 2012 141,014 141,983 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 6.81s, 2013 1,794,875 1,805,888 UGS Corp. bank term loan FRN Ser. C, 6.08s, 2012 2,283,931 2,306,770 Xerox Corp. bank term loan FRN 5.83s, 2008 1,750,000 1,763,125 Textiles (0.6%) William Carter Holdings Co. (The) bank term loan FRN Ser. B, 5.718s, 2,137,500 Tire & Rubber (0.8%) Cooper Tire & Rubber Co. bank term loan FRN Ser. B, 6.063s, 2012 380,458 380,553 Cooper Tire & Rubber Co. bank term loan FRN Ser. C, 6.063s, 2012 612,042 612,195 Goodyear Tire & Rubber Co. (The) bank term loan FRN 7.06s, 2010 1,650,000 1,655,844 Toys (0.6%) Mega Bloks, Inc. bank term loan FRN Ser. B, 5.884s, 2012 (Canada) 1,895,250 Transportation (1.5%) Kansas City Southern Railway Co. bank term loan FRN Ser. B, 5.71s, 1,490,616 1,497,759 Midwestern Air Systems bank term loan FRN Ser. B, 6.409s, 2012 1,745,625 1,765,700 Travelcenters of America bank term loan FRN Ser. B, 5.71s, 2011 1,750,000 1,767,500 Utilities & Power (4.2%) Allegheny Energy, Inc. bank term loan FRN Ser. C, 5.79s, 2011 2,507,331 2,532,404 Aquila, Inc. bank term loan FRN Ser. B, 9.624s, 2009 1,250,000 1,293,750 El Paso Corp. bank term loan FRN 3.764s, 2009 767,000 769,237 El Paso Corp. bank term loan FRN Ser. B, 6.813s, 2009 1,501,775 1,508,658 Midwest Generation, LLC bank term loan FRN 6.149s, 2011 1,723,516 1,738,597 NRG Energy, Inc. bank term loan FRN 5.795s, 2011 853,803 856,649 NRG Energy, Inc. bank term loan FRN Ser. B, 5.895s, 2011 1,089,514 1,093,145 Regency Gas bank term loan FRN 6.773s, 2010 1,241,875 1,248,084 Texas Genco Holdings, Inc. bank term loan FRN Ser. B, 5.896s, 2011 877,981 878,804 Texas Genco Holdings, Inc. bank term loan FRN Ser. DD, 5.893s, 2011 1,061,764 1,062,760 Williams Cos., Inc. (The) bank term loan FRN Ser. C, 6.37s, 2007 987,437 996,077 Total senior loans (cost $299,731,610) CORPORATE BONDS AND NOTES (6.7%)(a) Principal amount Value Basic Materials (0.6%) Millennium America, Inc. company guaranty 9 1/4s, 2008 $1,000,000 $1,080,000 United States Steel, LLC sr. notes 10 3/4s, 2008 750,000 827,813 Communication Services (1.1%) Airgate PCS, Inc. company guaranty FRN 7.9s, 2011 750,000 778,125 Intelsat Bermuda, Ltd. 144A sr. notes FRN 8.695s, 2012 (Bermuda) 250,000 251,875 Qwest Corp. 144A sr. notes FRN 7.739s, 2013 1,250,000 1,346,875 Rogers Wireless Communications, Inc. sec. FRN 7.614s, 2010 (Canada) 500,000 516,250 Rural Cellular Corp. sec. FRN 8.989s, 2010 750,000 770,625 Consumer Cyclicals (2.0%) Bear Creek Corp. 144A sr. notes FRN 8.87s, 2012 500,000 502,500 FelCor Lodging, LP sr. notes FRN 7.78s, 2011 750,000 780,000 Ford Motor Credit Corp. FRN 7.26s, 2007 750,000 734,786 Goodman Global Holding Co., Inc. 144A sr. notes 6.41s, 2012 750,000 742,500 GSC Holdings Corp. 144A company guaranty FRN 7 7/8s, 2011 750,000 753,750 Host Marriott, LP company guaranty Ser. I, 9 1/2s, 2007 500,000 521,250 Levi Strauss & Co. sr. unsub. FRN 8.804s, 2012 500,000 506,250 PRIMEDIA, Inc. sr. notes FRN 9.715s, 2010 1,250,000 1,237,500 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 3/8s, 750,000 769,688 Consumer Staples (1.6%) AMC Entertainment, Inc. company guaranty FRN 8.59s, 2010 800,000 822,000 CCO Holdings, LLC/CCO Holdings Capital Corp. sr. notes FRN 8.614s, 2010 1,000,000 975,000 CSC Holdings, Inc. sr. notes 7 7/8s, 2007 500,000 510,000 Echostar DBS Corp. FRN 7.304s, 2008 1,250,000 1,276,563 Emmis Communications Corp. sr. notes FRN 10.364s, 2012 1,000,000 1,001,250 Universal City Florida Holding Co. sr. notes FRN 9s, 2010 670,000 678,375 Energy (0.1%) Forest Oil Corp. sr. notes 8s, 2008 500,000 Health Care (0.3%) Service Corp. International notes 6 1/2s, 2008 1,000,000 Technology (0.2%) SunGard Data Systems, Inc. 144A sr. unsec. FRN 8.525s, 2013 750,000 Utilities & Power (0.8%) AES Corp. (The) sr. notes 8 3/4s, 2008 500,000 522,500 Teco Energy, Inc. sr. notes FRN 6 1/4s, 2010 1,000,000 1,022,500 Williams Cos., Inc. (The) 144A FRN 5.89s, 2010 1,000,000 1,003,750 Total corporate bonds and notes (cost $22,229,094) COLLATERALIZED MORTGAGE OBLIGATIONS (0.5%)(a) (cost $1,500,000) Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 05- LXR1, Class J, 5.8s, 2018 $1,500,000 SHORT-TERM INVESTMENTS (6.1%)(a) (cost $20,341,786) Shares Value Putnam Prime Money Market Fund (e) 20,341,786 TOTAL INVESTMENTS Total investments (cost $343,802,490) (b) NOTES (a) Percentages indicated are based on net assets of (b) The aggregate identified cost on a tax basis is $343,805,643, resulting in gross unrealized appreciation and depreciation of $1,160,112 and $1,290,421, respectively, or net unrealized depreciation of (c) Senior loans are exempt from registration under the Security Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2005. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (R) Real Estate Investment Trust. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $572,545 for the period ended November 30, 2005. During the period ended November 30, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $171,041,885 and $165,135,808, respectively. (U) A portion of the position represents unfunded loan commitments, which could be extended at the option of the borrower, pursuant to the loan agreements. The total market value of the unfunded loan commitments at November 30, 2005 was $2,848,893 or 0.9% of net assets. 144A after the name of a security represents those exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2005. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam Income Strategies Fund The fund's portfolio November 30, 2005 (Unaudited) CORPORATE BONDS AND NOTES (29.8%)(a) Principal amount Value Basic Materials (0.4%) Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 $ 5,000 $ 5,450 Georgia-Pacific Corp. debs. 9 1/2s, 2011 5,000 5,331 Ispat Inland ULC sec. notes 9 3/4s, 2014 5,000 5,638 Pregis Corp. 144A company guaranty 12 3/8s, 2013 5,000 4,875 Stone Container Corp. sr. notes 9 3/4s, 2011 5,000 5,100 Tembec Industries, Inc. company guaranty 8 1/2s, 2011 (Canada) 3,000 1,800 Capital Goods (0.5%) BE Aerospace, Inc. sr. notes 8 1/2s, 2010 5,000 5,350 Case New Holland, Inc. company guaranty 9 1/4s, 2011 5,000 5,300 Crown Americas, LLC/Crown Americas Capital Corp. 144A sr. notes 7 5/8s, 2013 5,000 5,125 Invensys, PLC notes 9 7/8s, 2011 (United Kingdom) 5,000 4,900 L-3 Communications Corp. 144A sr. sub. notes 6 3/8s, 2015 5,000 4,925 Solo Cup Co. sr. sub. notes 8 1/2s, 2014 5,000 4,531 Terex Corp. company guaranty 7 3/8s, 2014 3,000 2,993 Communication Services (0.4%) American Cellular Corp. sr. notes Ser. B, 10s, 2011 5,000 5,413 Dobson Communications Corp. sr. notes 8 7/8s, 2013 5,000 4,975 PanAmSat Corp. company guaranty 9s, 2014 5,000 5,250 Qwest Corp. notes 8 7/8s, 2012 15,000 16,838 Consumer Cyclicals (1.6%) Affinion Group, Inc. 144A company guaranty 10 1/8s, 2013 5,000 4,738 Corrections Corporation of America sr. notes 7 1/2s, 2011 5,000 5,200 Dana Corp. notes 6 1/2s, 2009 5,000 4,000 Delphi Corp. disc. notes 6 1/2s, 2013 7,471 4,146 Dura Operating Corp. company guaranty Ser. B, 8 5/8s, 2012 3,000 2,490 Ford Motor Co. notes 7.45s, 2031 5,000 3,525 Ford Motor Credit Corp. bonds 7 3/8s, 2011 10,000 9,086 Ford Motor Credit Corp. notes 7 7/8s, 2010 10,000 9,372 General Motors Acceptance Corp. bonds 8s, 2031 10,000 9,806 General Motors Acceptance Corp. notes 6 7/8s, 2011 15,000 13,553 General Motors Acceptance Corp. sr. notes Ser. GM, 6.311s, 2007 12,000 10,809 GSC Holdings Corp. 144A company guaranty 8s, 2012 5,000 4,825 Levi Strauss & Co. sr. notes 12 1/4s, 2012 5,000 5,588 MeriStar Hospitality Corp. company guaranty 9 1/8s, 2011 (R) 5,000 5,550 Neiman-Marcus Group, Inc. 144A sr. notes 9s, 2015 5,000 5,088 Penn National Gaming, Inc. sr. sub. notes 8 7/8s, 2010 5,000 5,238 Scientific Games Corp. company guaranty 6 1/4s, 2012 5,000 4,925 Standard Pacific Corp. sr. notes 7s, 2015 5,000 4,575 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 5,000 4,850 Consumer Staples (0.8%) AMC Entertainment, Inc. sr. sub. notes 8s, 2014 5,000 4,475 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/07), 2014 (STP) 10,000 7,375 Constellation Brands, Inc. company guaranty Ser. B, 8s, 2008 5,000 5,225 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 5,000 5,013 Granite Broadcasting Corp. sec. notes 9 3/4s, 2010 5,000 4,650 Insight Midwest LP/Insight Capital, Inc. sr. notes 9 3/4s, 2009 5,000 5,144 Jean Coutu Group, Inc. sr. sub. notes 8 1/2s, 2014 (Canada) 5,000 4,638 Liberty Media Corp. debs. 8 1/4s, 2030 5,000 4,748 Quebecor Media, Inc. sr. notes 11 1/8s, 2011 (Canada) 5,000 5,413 Rite Aid Corp. sr. notes 9 1/4s, 2013 5,000 4,538 Sirius Satellite Radio, Inc. 144A sr. notes 9 5/8s, 2013 5,000 4,888 United Rentals NA, Inc. sr. sub. notes 7 3/4s, 2013 3,000 2,888 Derivatives (3.1%) Lehman Brothers 144A HY TRAINS (Targeted Return Index Securities) sec. FRN Ser. 2005-1, 7.651s, 2015 222,561 Energy (0.5%) Chaparral Energy, Inc. 144A sr. notes 8 1/2s, 2015 5,000 5,100 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 10,000 10,550 Compton Petroleum Corp. 144A sr. notes 7 5/8s, 2013 (Canada) 5,000 5,075 Kerr-McGee Corp. sec. notes 6.95s, 2024 5,000 5,206 Pogo Producing Co. 144A sr. sub. notes 6 7/8s, 2017 5,000 4,875 Vintage Petroleum, Inc. sr. notes 8 1/4s, 2012 5,000 5,375 Financial (2.8%) Bayerische Landesbank bonds Ser. 5, 5 1/4s, 2009 (Germany) EUR 23,000 28,956 Depfa ACS Bank sr. sec. public loan notes 3 1/4s, 2008 (Ireland) EUR 150,000 177,881 Government (1.5%) European Investment Bank supranational bank bonds 3 1/2s, 2014 (Supra- Nation) CHF 40,000 33,496 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 24,000 31,559 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 60,000 48,422 Health Care (0.3%) Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 $ 5,000 4,931 DaVita, Inc. company guaranty 6 5/8s, 2013 5,000 5,125 Stewart Enterprises, Inc. 144A sr. notes 7 1/4s, 2013 5,000 4,788 Tenet Healthcare Corp. notes 7 3/8s, 2013 10,000 9,100 Other (16.7%) Core Investment Grade Bond Turst I pass-through certificates 4.659s, 2007 213,530 210,995 Dow Jones CDX HY pass-through certificates Ser. 4-T3, 8s, 2010 320,000 322,400 Dow Jones CDX HY pass-through certificates Ser. 4-T3, 6 3/4s, 2010 156,279 154,130 Dow Jones CDX HY 4-T1 pass-through certificates Ser. 4-T1, 8 1/4s, 2010 367,500 367,730 iBond Securities, PLC sec. FRN Ser. 4C, 2.831s, 2009 (Ireland) EUR 150,000 176,820 Technology (0.4%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 $ 5,000 5,038 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 3,000 2,580 Computer Associates International, Inc. 144A sr. notes 5 5/8s, 2014 5,000 4,864 Electronic Data Systems Corp. sec. sr. notes Ser. B, 6 1/2s, 2013 5,000 5,076 SunGard Data Systems, Inc. 144A sr. sub. notes 10 1/4s, 2015 4,000 4,040 SunGard Data Systems, Inc. 144A sr. unsecd. notes 9 1/8s, 2013 6,000 6,210 Unisys Corp. sr. notes 8s, 2012 5,000 4,525 Transportation (0.1%) Kansas City Southern Railway Co. company guaranty 9 1/2s, 2008 5,000 Utilities & Power (0.7%) CMS Energy Corp. sr. notes 7 1/2s, 2009 10,000 10,225 DPL, Inc. sr. notes 6 7/8s, 2011 4,000 4,240 Dynegy Holdings, Inc. 144A sec. notes 10 1/8s, 2013 5,000 5,600 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,000 5,013 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 10,000 11,025 NRG Energy, Inc. company guaranty 8s, 2013 2,000 2,195 PSEG Energy Holdings, Inc. sr. notes 8 1/2s, 2011 5,000 5,313 Williams Cos., Inc. (The) notes 7 5/8s, 2019 10,000 10,450 Total corporate bonds and notes (cost $2,245,782) $ COMMON STOCKS (26.4%)(a) Shares Value Basic Materials (0.6%) Dow Chemical Co. (The) 181 $ 8,190 Eastman Chemical Co. 153 8,465 Freeport-McMoRan Copper & Gold, Inc. Class B 54 2,814 Monsanto Co. 33 2,418 NS Group, Inc. (NON) 74 3,038 PPG Industries, Inc. 157 9,535 Southern Copper Corp. 183 11,641 Capital Goods (1.1%) Applied Industrial Technologies, Inc. 171 5,463 Autoliv, Inc. (Sweden) 163 7,133 Boeing Co. (The) 179 12,206 Cummins, Inc. 76 6,764 Emerson Electric Co. 164 12,400 Kimball International, Inc. Class B 269 2,865 Lockheed Martin Corp. 45 2,727 Northrop Grumman Corp. 38 2,180 Rockwell Automation, Inc. 185 10,440 Rockwell Collins, Inc. 43 1,965 Standard Register Co. (The) 691 10,241 United Technologies Corp. 40 2,154 USEC, Inc. 606 6,666 Communication Services (0.5%) AT&T, Inc. 205 5,107 BellSouth Corp. 78 2,126 Citizens Communications Co. 266 3,471 Comcast Corp. Class A (NON) 70 1,848 Commonwealth Telephone Enterprises, Inc. 232 8,041 Sprint Nextel Corp. Verizon Communications, Inc. Conglomerates (0.4%) 3M Co. Danaher Corp. 38 General Electric Co. Harsco Corp. 46 Consumer Cyclicals (1.9%) American Eagle Outfitters, Inc. Ameristar Casinos, Inc. Cato Corp. (The) Class A Cendant Corp. Cherokee, Inc. Childrens Place Retail Stores, Inc. (The) (NON) CNS, Inc. 78 Coach, Inc. (NON) 66 Dex Media, Inc. Discovery Holding Co. Class A (NON) 66 Dreamworks Animation SKG, Inc. Class A (NON) 80 Federated Department Stores, Inc. 68 Gap, Inc. (The) Google, Inc. Class A (NON) 7 H&R Block, Inc. Host Marriott Corp. (R) McGraw-Hill Companies, Inc. (The) Nordstrom, Inc. R. H. Donnelley Corp. (NON) 42 Reader's Digest Association, Inc. (The) Class A Sabre Holdings Corp. Stanley Works (The) 51 Startek, Inc. Time Warner, Inc. Toll Brothers, Inc. (NON) 54 USG Corp. (NON) Viacom, Inc. Class B Wal-Mart Stores, Inc. 66 Walt Disney Co. (The) 90 Wiley (John) & Sons 61 Consumer Staples (1.3%) AFC Enterprises Albertson's, Inc. Altria Group, Inc. Clorox Co. Coca-Cola Co. (The) 60 Coca-Cola Enterprises, Inc. Ihop Corp. 51 Ingles Markets, Inc. Class A Kimberly-Clark Corp. Labor Ready, Inc. (NON) Liberty Media Corp. Class A (NON) Loews Corp. - Carolina Group Longs Drug Stores, Inc. Reynolds American, Inc. Sara Lee Corp. Seaboard Corp. 1 Vector Group, Ltd. Weight Watchers International, Inc. (NON) 40 Whole Foods Market, Inc. 16 Energy (1.1%) Amerada Hess Corp. 15 Anadarko Petroleum Corp. 26 Burlington Resources, Inc. 39 Chevron Corp. ConocoPhillips Devon Energy Corp. 38 Exxon Mobil Corp. (SEG) Kerr-McGee Corp. 21 Marathon Oil Corp. 75 Murphy Oil Corp. 47 Newfield Exploration Co. (NON) 41 Occidental Petroleum Corp. 41 Sunoco, Inc. Valero Energy Corp. 23 Financial (9.6%) Accredited Home Lenders Holding Co. (NON) 85 AMB Property Corp. (R) American Financial Group, Inc. 70 American Home Mortgage Investment Corp. (R) Apartment Investment & Management Co. Class A (R) 81 Archstone-Smith Operating Trust (R) Avalonbay Communities, Inc. (R) 84 Bank of America Corp. BioMed Realty Trust, Inc. (R) Boston Properties, Inc. (R) BRE Properties (R) 61 Calamos Asset Management, Inc. Class A Camden Property Trust (R) CarrAmerica Realty Corp. (R) CBL & Associates Properties (R) CharterMac Chubb Corp. (The) 23 Citigroup, Inc. Commerce Group, Inc. 54 Commercial Net Lease Realty (R) Corus Bankshares, Inc. 74 Countrywide Financial Corp. Cousins Properties, Inc. (R) Crescent Real Estate Equities Co. (R) Developers Diversified Realty Corp. (R) 79 Duke Realty Investments, Inc. (R) Entertainment Properties Trust (R) Equity Inns, Inc. (R) Equity Office Properties Trust (R) Equity Residential Properties Trust (R) Essex Property Trust, Inc. (R) 69 Federal Realty Investment Trust (R) 54 Fidelity National Financial, Inc. 56 Fifth Third Bancorp 56 First American Corp. 62 First Bancorp Puerto Rico First Regional Bancorp (NON) 39 Fremont General Corp. General Growth Properties, Inc. (R) Getty Realty Corp. (R) Harris & Harris Group, Inc. (NON) 70 Health Care Property Investors, Inc. (R) Highwoods Properties, Inc. (R) Home Properties of NY, Inc. (R) Hospitality Properties Trust (R) 64 HRPT Properties Trust (R) IndyMac Bancorp, Inc. Interactive Data Corp. Kimco Realty Corp. (R) Lehman Brothers Holdings, Inc. 99 Liberty Property Trust (R) Lincoln National Corp. Macerich Co. (The) (R) 70 Mack-Cali Realty Corp. (R) MCG Capital Corp. MetLife, Inc. 44 Morgan Stanley Nationwide Financial Services, Inc. Class A Nationwide Health Properties, Inc. (R) New Century Financial Corp. (R) 67 New Plan Excel Realty Trust (R) Novastar Financial, Inc. (R) Omega Healthcare Investors, Inc. (R) Pan Pacific Retail Properties, Inc. (R) 71 ProLogis Trust (R) Prudential Financial, Inc. 30 Public Storage, Inc. (R) 93 R&G Financial Corp. Class B (Puerto Rico) RAIT Investment Trust (R) Reckson Associates Realty Corp. (R) Regency Centers Corp. (R) 54 S&P 500 Index Depositary Receipts (SPDR Trust Series 1) Saxon Capital, Inc. (R) Senior Housing Properties Trust (R) Simon Property Group, Inc. (R) SL Green Realty Corp.(R) 52 Sovran Self Storage, Inc.(R) 82 Spirit Finance Corp. St. Joe Co. (The) 33 St. Paul Travelers Cos., Inc. (The) 46 streetTRACKS Dow Jones Stoxx 50 Fund Sunstone Hotel Investors, Inc. (R) Tanger Factory Outlet Centers (R) Trizec Properties, Inc. (R) U.S. Bancorp UICI Universal Health Realty Income Trust (R) Value Line, Inc. 61 Vanguard Small Cap Exchange Traded Fund (VIPERS) Ventas, Inc. (R) Vornado Realty Trust (R) Wachovia Corp. 49 Washington Mutual, Inc. 80 Weingarten Realty Investors (R) Wells Fargo & Co. 35 Westcorp 72 Zenith National Insurance Corp. Health Care (2.1%) Abbott Laboratories Aetna, Inc. 46 Allergan, Inc. 34 Amgen, Inc. (NON) 55 Applera Corp.- Celera Genomics Group (NON) Bausch & Lomb, Inc. 34 Baxter International, Inc. 52 Becton, Dickinson and Co. Boston Scientific Corp. (NON) Bristol-Myers Squibb Co. Computer Programs & Systems, Inc. Eli Lilly Co. 38 eResearch Technology, Inc. (NON) 183 2,368 Forest Laboratories, Inc. (NON) 53 2,071 Genentech, Inc. (NON) 38 3,634 Genesis HealthCare Corp. (NON) 59 2,481 Gilead Sciences, Inc. (NON) 45 2,281 Humana, Inc. (NON) 42 1,925 Johnson & Johnson (SEG) 283 17,475 LCA-Vision, Inc. 56 2,673 McKesson Corp. 43 2,163 Merck & Co., Inc. 489 14,377 PerkinElmer, Inc. 352 8,029 Pfizer, Inc. 266 5,639 Schering-Plough Corp. 146 2,821 UnitedHealth Group, Inc. 244 14,606 WellPoint, Inc. (NON) 33 2,535 West Pharmaceutical Services, Inc. 83 2,073 Wyeth 88 3,657 Other (4.5%) iShares MSCI EAFE Index Fund 4,091 235,437 iShares MSCI Pacific ex-Japan Index Fund 323 32,074 iShares S&P Latin America 40 Index Fund 342 42,066 Nomura TOPIX Exchange Traded Fund (Japan) 1,800 23,214 Technology (2.4%) Adobe Systems, Inc. (NON) 163 5,315 Agere Systems, Inc. (NON) 290 3,822 Apple Computer, Inc. (NON) 41 2,781 Autodesk, Inc. 196 8,177 Brocade Communications Systems, Inc. (NON) 886 3,872 Cisco Systems, Inc. (NON) 761 13,348 Dell, Inc. (NON) 108 3,257 Digital River, Inc. (NON) 68 1,763 EMC Corp. (NON) 161 2,243 Emulex Corp. (NON) 188 3,747 FEI Co. (NON) 35 699 Freescale Semiconductor, Inc. Class B (NON) 231 5,960 Hewlett-Packard Co. 100 2,967 IBM Corp. 28 2,489 Infospace, Inc. (NON) 118 3,110 Intel Corp. 833 22,224 Intergraph Corp. (NON) 65 3,121 j2 Global Communications, Inc. (NON) 117 5,584 Linear Technology Corp. 53 1,977 McAfee, Inc. (NON) 73 2,030 Microsoft Corp. (SEG) 622 17,236 MicroStrategy, Inc. (NON) 38 2,807 Motorola, Inc. 543 13,081 MTS Systems Corp. 290 10,228 Oracle Corp. (NON) 233 2,929 Qualcomm, Inc. 242 11,004 SpectraLink Corp. 377 4,867 Texas Instruments, Inc. 418 13,577 Trizetto Group (NON) 227 3,689 United Online, Inc. 151 2,131 Veeco Instruments, Inc. (NON) 53 939 Transportation (0.3%) Burlington Northern Santa Fe Corp. 35 2,316 FedEx Corp. 39 3,807 Norfolk Southern Corp. 188 8,317 Overseas Shipholding Group 39 1,987 United Parcel Service, Inc. Class B 29 2,259 Utilities & Power (0.6%) Duke Energy Corp. 85 2,283 Edison International 43 1,940 Energen Corp. 53 1,945 Entergy Corp. 28 1,960 Equitable Resources, Inc. 195 7,291 Exelon Corp. 38 1,978 FirstEnergy Corp. 39 1,831 National Fuel Gas Co. 86 2,774 ONEOK, Inc. 83 2,277 PG&E Corp. 145 5,333 TXU Corp. 98 10,058 WGL Holdings, Inc. 67 2,038 Total common stocks (cost $1,768,065) $ FOREIGN GOVERNMENT BONDS AND NOTES (11.8%)(a) Principal amount Value Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR $ 52,000 $ 63,271 Canada Housing Trust govt. guaranty 5.1s, 2007 CAD 100,000 87,347 Denmark (Kingdom of) bonds 6s, 2009 DKK 149,000 26,173 France (Government of) bonds 5 1/2s, 2029 EUR 63,000 93,944 France (Government of) bonds 4s, 2013 EUR 32,974 40,677 France (Government of) bonds Ser. OATe, 3s, 2012 EUR 21,509 28,339 Germany (Federal Republic of) bonds 5s, 2012 EUR 30,000 38,847 Germany (Federal Republic of) bonds Ser. 97, 6s, 2007 EUR 40,000 48,802 Ireland (Republic of) bonds 5s, 2013 EUR 30,000 39,289 Japan (Government of) bonds Ser. 20, 2 1/2s, 2035 JPY 3,000,000 25,689 Japan (Government of) bonds Ser. 5, 0.8s, 2015 JPY 2,600,000 21,539 Netherlands (Government of) bonds 5s, 2012 EUR 70,000 91,056 Norwegian (Government of) bonds 5 1/2s, 2009 NOK 300,000 47,458 Spain (Government of) bonds 6.15s, 2013 EUR 26,000 36,196 Spain (Kingdom of) bonds 5s, 2012 EUR 20,000 26,016 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 125,000 19,335 United Kingdom treasury bonds 4 1/4s, 2036 GBP 10,000 17,707 United Kingdom treasury bonds 7 1/2s, 2006 GBP 69,000 123,140 Total foreign government bonds and notes (cost $892,345) $ U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (2.9%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (2.9%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, August 1, 2034 $ 42,962 $ 44,038 5 1/2s, October 1, 2035 171,829 169,265 Total U.S. government and agency mortgage obligations (cost $ U.S. TREASURY OBLIGATIONS (6.5%)(a) Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $ 89,000 $ 107,815 U.S. Treasury Notes 6 1/2s, February 15, 2010 280,000 301,941 4 1/4s, August 15, 2013 49,000 48,196 3 1/2s, November 15, 2009 22,000 21,270 Total U.S. treasury obligations (cost $480,954) $ COLLATERALIZED MORTGAGE OBLIGATIONS (4.4%)(a) Principal amount Value Bank of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 6.22s, 2009 $ 7,000 $ 6,795 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class H, 6.34s, 2030 6,000 5,118 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 7,000 7,394 Fannie Mae Ser. 02-T12, Class A4, 9 1/2s, 2042 559 597 Ser. 02-T4, Class A4, 9 1/2s, 2041 2,451 2,613 Ser. 02-T6, Class A3, 9 1/2s, 2041 984 1,046 Ser. 00-42, Class B2, 8s, 2030 153 165 Ser. 00-17, Class PA, 8s, 2030 694 747 Ser. 00-18, Class PA, 8s, 2030 665 715 Ser. 00-19, Class PA, 8s, 2030 687 739 Ser. 00-20, Class PA, 8s, 2030 390 420 Ser. 00-21, Class PA, 8s, 2030 1,121 1,207 Ser. 00-22, Class PA, 8s, 2030 844 908 Ser. 97-37, Class PB, 8s, 2027 1,935 2,089 Ser. 97-13, Class TA, 8s, 2027 296 320 Ser. 97-21, Class PA, 8s, 2027 1,128 1,217 Ser. 97-22, Class PA, 8s, 2027 2,189 2,363 Ser. 97-16, Class PE, 8s, 2027 726 783 Ser. 97-25, Class PB, 8s, 2027 762 823 Ser. 95-12, Class PD, 8s, 2025 496 534 Ser. 95-5, Class A, 8s, 2025 546 590 Ser. 95-5, Class TA, 8s, 2025 138 150 Ser. 95-6, Class A, 8s, 2025 344 372 Ser. 95-7, Class A, 8s, 2025 463 500 Ser. 94-106, Class PA, 8s, 2024 701 758 Ser. 94-95, Class A, 8s, 2024 1,103 1,193 Ser. 05-W3, Class 1A, 7 1/2s, 2045 7,240 7,646 Ser. 05-W1, Class 1A4, 7 1/2s, 2044 4,748 5,002 Ser. 04-W12, Class 1A4, 7 1/2s, 2044 3,653 3,849 Ser. 04-W14, Class 2A, 7 1/2s, 2044 804 847 Ser. 04-W8, Class 3A, 7 1/2s, 2044 1,860 1,961 Ser. 04-W11, Class 1A4, 7 1/2s, 2044 9,053 9,540 Ser. 04-W2, Class 5A, 7 1/2s, 2044 6,614 6,972 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 1,774 1,869 Ser. 03-W1, Class 2A, 7 1/2s, 2042 34,560 36,217 Ser. 03-W4, Class 4A, 7 1/2s, 2042 379 397 Ser. 02-T18, Class A4, 7 1/2s, 2042 4,545 4,778 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 986 1,036 Ser. 02-T16, Class A3, 7 1/2s, 2042 11,756 12,356 Ser. 02-T19, Class A3, 7 1/2s, 2042 5,681 5,972 Ser. 02-W6, Class 2A, 7 1/2s, 2042 3,819 4,008 Ser. 02-W4, Class A5, 7 1/2s, 2042 3,649 3,831 Ser. 02-W1, Class 2A, 7 1/2s, 2042 5,740 6,000 Ser. 02-T6, Class A2, 7 1/2s, 2041 2,260 2,365 Ser. 01-T12, Class A2, 7 1/2s, 2041 1,370 1,435 Ser. 01-T8, Class A1, 7 1/2s, 2041 2,231 2,334 Ser. 01-T7, Class A1, 7 1/2s, 2041 10,481 10,955 Ser. 01-T3, Class A1, 7 1/2s, 2040 219 229 Ser. 01-T1, Class A1, 7 1/2s, 2040 229 240 Ser. 99-T2, Class A1, 7 1/2s, 2039 336 354 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 4,522 4,745 Ser. 02-W7, Class A5, 7 1/2s, 2029 892 938 Ser. 01-T4, Class A1, 7 1/2s, 2028 464 489 Ser. 02-W3, Class A5, 7 1/2s, 2028 1,645 1,726 Ser. 02-26, Class A1, 7s, 2048 2,349 2,436 Ser. 04-T3, Class 1A3, 7s, 2044 4,860 5,057 Ser. 03-W3, Class 1A2, 7s, 2042 2,315 2,404 Ser. 02-T16, Class A2, 7s, 2042 2,543 2,640 Ser. 02-14, Class A1, 7s, 2042 4,184 4,335 Ser. 01-T10, Class A1, 7s, 2041 2,339 2,422 Ser. 04-W1, Class 2A2, 7s, 2033 10,626 11,054 IFB Ser. 05-74, Class SE, Interest Only (IO), 1.906s, 2035 183,925 6,688 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 549 586 Ser. T-60, Class 1A3, 7 1/2s, 2044 8,296 8,736 Ser. T-59, Class 1A3, 7 1/2s, 2043 4,752 5,014 Ser. T-57, Class 1A3, 7 1/2s, 2043 6,155 6,483 Ser. T-51, Class 2A, 7 1/2s, 2042 24,622 25,784 Ser. T-42, Class A5, 7 1/2s, 2042 1,089 1,143 Ser. T-41, Class 3A, 7 1/2s, 2032 6,199 6,493 Ser. T-60, Class 1A2, 7s, 2044 11,844 12,314 Ser. T-41, Class 2A, 7s, 2032 760 786 Freddie Mac Ser. 2229, Class PD, 7 1/2s, 2030 799 848 Ser. 2224, Class PD, 7 1/2s, 2030 762 809 Ser. 2217, Class PD, 7 1/2s, 2030 690 732 Ser. 2187, Class PH, 7 1/2s, 2029 1,783 1,893 Ser. 1989, Class C, 7 1/2s, 2027 252 267 Ser. 1990, Class D, 7 1/2s, 2027 809 859 Ser. 1969, Class PF, 7 1/2s, 2027 500 531 Ser. 1975, Class E, 7 1/2s, 2027 206 218 Ser. 1943, Class M, 7 1/2s, 2027 427 453 Ser. 1932, Class E, 7 1/2s, 2027 502 533 Ser. 1938, Class E, 7 1/2s, 2027 227 241 Ser. 1941, Class E, 7 1/2s, 2027 167 177 Ser. 1924, Class H, 7 1/2s, 2027 695 738 Ser. 1928, Class D, 7 1/2s, 2027 232 246 Ser. 1915, Class C, 7 1/2s, 2026 531 564 Ser. 1923, Class D, 7 1/2s, 2026 674 715 Ser. 1904, Class D, 7 1/2s, 2026 728 772 Ser. 1905, Class H, 7 1/2s, 2026 584 620 Ser. 1890, Class H, 7 1/2s, 2026 624 663 Ser. 1895, Class C, 7 1/2s, 2026 324 344 Ser. 2256, Class UA, 7s, 2030 218 229 Ser. 2208, Class PG, 7s, 2030 2,170 2,276 Ser. 2211, Class PG, 7s, 2030 1,094 1,148 Ser. 2198, Class PH, 7s, 2029 1,618 1,696 Ser. 2054, Class H, 7s, 2028 4,276 4,484 Ser. 2031, Class PG, 7s, 2028 449 471 Ser. 2020, Class E, 7s, 2028 2,122 2,225 Ser. 1998, Class PL, 7s, 2027 1,123 1,178 Ser. 1999, Class PG, 7s, 2027 1,883 1,974 Ser. 2004, Class BA, 7s, 2027 963 1,010 Ser. 2005, Class C, 7s, 2027 742 778 Ser. 2005, Class CE, 7s, 2027 890 934 Ser. 2006, Class H, 7s, 2027 2,421 2,538 Ser. 2006, Class T, 7s, 2027 1,578 1,654 Ser. 1987, Class AP, 7s, 2027 496 521 Ser. 1987, Class PT, 7s, 2027 1,061 1,112 Ser. 1978, Class PG, 7s, 2027 1,634 1,712 Ser. 1973, Class PJ, 7s, 2027 1,750 1,835 Ser. 1725, Class D, 7s, 2024 329 346 Ser. 2008, Class G, 7s, 2023 118 123 Ser. 1750, Class C, 7s, 2023 639 670 Ser. 1530, Class I, 7s, 2023 1,029 1,079 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 1,794 Total collateralized mortgage obligations (cost $331,026) $ ASSET-BACKED SECURITIES (1.5%)(a) Principal amount Value American Home Mortgage Investment Trust FRN Ser. 04-3, Class 3A, 3.71s, 2034 $ 11,145 $ 11,022 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 1,000 987 Bear Stearns Alternate Trust Ser. 04-11, Class 2A2, 4.957s, 2034 1,172 1,170 Ser. 04-12, Class 2A2, 5.047s, 2035 4,040 4,033 Bombardier Capital Mortgage Securitization Corp. Ser. 01-A, Class A, 6.805s, 2030 5,021 5,128 Countrywide Alternative Loan Trust Ser. 05-24, Class IIAX, IO, 1.168s, 2035 60,891 2,204 Countrywide Home Loans Ser. 05-2, Class 2X, IO, 0.893s, 2035 34,797 783 Ser. 05-9, Class 1X, IO, 0.993s, 2035 63,973 1,539 First Consumers Master Trust FRB Ser. 01-A, Class A, 4.43s, 2008 452 450 Green Tree Financial Corp. Ser. 99-1, Class A5, 6.11s, 2023 3,000 3,027 Ser. 99-3, Class A7, 6.74s, 2031 11,000 10,480 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 1.447s, 2045 48,850 1,320 Navistar Financial Corp. Owner Trust Ser. 04-B, Class C, 3.93s, 2012 861 843 Ser. 05-A, Class C, 4.84s, 2014 1,000 990 Residential Accredit Loans, Inc. Ser. 04-QA5, Class A2, 4.989s, 2034 1,989 1,985 Structured Adjustable Rate Mortgage Loan Trust Ser. 04-16, Class 1A2, 5.004s, 2034 2,658 2,670 Ser. 05-1, Class 1A1, 5.143s, 2035 32,339 32,521 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR12, Class 2A5, 4.321s, 2035 26,000 25,140 WFS Financial Owner Trust Ser. 05-1, Class D, 4 1/4s, 2012 2,476 2,437 Total asset-backed securities (cost $112,621) $ SHORT-TERM INVESTMENTS (12.5%)(a) (cost $919,497) Shares Value Putnam Prime Money Market Fund (e) 919,497 $ TOTAL INVESTMENTS Total investments (cost $6,968,303)(b) $ Putnam Income Strategies Fund FUTURES CONTRACTS OUTSTANDING at 11/30/05 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Long) 1 $ 287,274 Dec-05 $ (460) Japanese Government Bond 10 yr Mini (Long) 2 231,160 Dec-05 (2,358) Russell 2000 Index Mini (Short) 3 203,430 Dec-05 (3,394) S&P 500 Index Mini (Long) 3 187,650 Dec-05 3,625 Euro- Schatz 2 yr (Short) 1 124,434 Dec-05 1,241 U.S. Treasury Bond (Short) 1 112,031 Mar-06 1,071 U.S. Treasury Note 5 yr (Short) 1 105,938 Mar-06 521 Total $ 246 Putnam Income Strategies Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/05 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Citibank, N.A. dated July 12, 2005 to receive annually the notional amount multiplied by 3.4% and pay semi- annually the notional amount multiplied by the six month NOKDOM-NIBR. NOK 355,000 7/14/10 ($1,167) Agreement with Lehman Brothers Special Financing, Inc. dated September 21, 2005 to pay semi-annually the notional amount multiplied by the six month JPY-LIBOR-BBA and receive semi- annually the notional amount multiplied by 0.2725%. JPY 100,000,000 9/26/07 173 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 2.47% and pay semi-annually the notional amount multiplied by the six month EURIBOR. EUR 180,000 9/28/07 (1,384) Agreement with Lehman Brothers Special Financing, Inc. dated September 21, 2005 to receive semi-annually the notional amount multiplied by the six month JPY-LIBOR-BBA and pay semi-annually the notional amount multiplied by 1.05625%. JPY 20,000,000 9/26/12 878 Agreement with Credit Suisse First Boston dated November 14, 2005 to receive annually the notional amount multiplied by 1.75% and pay annually the notional amount multiplied by the six month CHF-LIBOR. CHF 221,000 11/14/07 46 Agreement with Credit Suisse First Boston dated November 18, 2005 to receive annually the notional amount multiplied by 1.72% and pay annually the notional amount multiplied by the six month CHF-LIBOR. CHF 221,000 11/18/07 (74) Agreement with Lehman Brothers Special Financing, Inc. dated October 19, 2005 to pay semi-annually the notional amount multiplied by 1.61% and receive semi-annually the notional amount multiplied by the six month JPY-LIBOR-BBA. JPY 14,000,000 10/21/15 (971) Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to pay annually the notional amount multiplied by 3.2385% and receive semi-annually the notional amount multiplied by the six month EURIBOR. EUR 90,000 9/30/15 2,403 Agreement with Credit Suisse First Boston dated November 18, 2005 to pay annually the notional amount multiplied by 2.33% and receive annually the notional amount multiplied by the six month CHF-LIBOR. CHF 108,000 11/18/07 (215) Agreement with Credit Suisse First Boston dated November 14, 2005 to pay annually the notional amount multiplied by 2.40% and receive annually the notional amount multiplied by the six month CHF-LIBOR. CHF 108,000 11/14/07 (602) Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 3.734% and pay semi-annually the notional amount multiplied by the six month EURIBOR. EUR 30,000 9/30/35 (1,226) Agreement with Credit Suisse First Boston dated November 14, 2005 to receive annually the notional amount multiplied by 2.785% and pay annually the notional amount multiplied by the six month CHF-LIBOR. CHF 27,000 11/14/07 342 Agreement with Credit Suisse First Boston dated November 18, 2005 to receive annually the notional amount multiplied by 2.71% and pay annually the notional amount multiplied by the six month CHF-LIBOR. CHF 27,000 11/18/07 147 Agreement with Citibank N.A. dated July 12, 2005 to pay annually the notional amount multiplied by 2.7515% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. EUR 44,000 7/14/10 830 Agreement with Citibank, N.A. dated July 20, 2005 to pay annually the notional amount multiplied by 2.825% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. EUR 18,000 7/22/10 272 Agreement with Citibank, N.A. dated July 20, 2005 to receive annually the notional amount multiplied by 3.52% and pay semi- annually the notional amount multiplied by the six month NOKDOM-NIBR. NOK 140,000 7/22/10 (361) Total $ Putnam Income Strategies Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/05 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Deutsche Bank AG dated September 8, 2005 to receive at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 25 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and pay at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. $18,000 3/1/06 ($14) Agreement with Goldman Sachs Capital Markets, L.P. dated September 8, 2005 to receive at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 30 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and pay at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. 79,000 4/1/06 8 Agreement with Goldman Sachs Capital Markets, L.P. dated July 7, 2005 to pay monthly the notional amount multiplied by the spread depreciation of the Lehman Brothers 8.5+ AAA Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and receive monthly the notional amount multiplied by the appreciation of the Lehman Brothers 8.5+ AAA Commercial Mortgage Backed Securities Index plus 27.2 basis points. 75,000 12/1/05 (30) Agreement with Citibank, N.A. dated July 7, 2005 to receive at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 50 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and pay at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. 65,000 1/1/06 (40) Agreement with Deutsche Bank AG dated August 3, 2005 to pay at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 15 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and receive at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. 65,000 1/1/06 249 Agreement with Goldman Sachs Capital Markets, L.P. dated August 3, 2005 to pay at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 20 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and receive at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. 75,000 12/1/05 275 Agreement with Lehman Brothers Finance, S.A. dated August 31, 2005 to receive/(pay) semi-annually the notional amount multiplied by the return of the Lehman Brothers US ABS Floating Rate Index HEL Aggregate Component and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA adjusted by a specified spread. 195,000 3/1/06 (123) Total $ Putnam Income Strategies Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/05 (Unaudited) Unrealized Notional appreciation/ amount (depreciation) Agreement with Lehman Brothers Special Financing, Inc. effective August 24, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to receive quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. EUR 9,000 $(27) Agreement with Bank of America, N.A. on September 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG HVOL Series 4 Index. $ 6,000 32 Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive quarterly 30 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. 12,000 0 Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. 6,000 (11) Agreement with Morgan Stanley Capital Services, Inc. on November 16, 2005, maturing on December 20, 2012, to receive quarterly 305 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. 4,000 74 Agreement with Goldman Sachs Capital Markets, L.P. on November 17, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 5 Index. 4,000 (16) Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 9,000 7 Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive quarterly 62 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index,7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 7-10% tranche. 9,000 22 Agreement with Goldman Sachs Capital Markets, L.P. on October 21, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 4 Index. 7,000 16 Agreement with Lehman Brothers Special Financing, Inc. on September 29, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG HVOL Series 4 Index. 11,000 20 Agreement with Lehman Brothers Special Financing, Inc. on August 24, 2005, maturing on June 20, 2012, to receive quarterly 46.375 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, 6-9% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, 6-9% tranche. EUR 9,000 85 Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive quarterly 19 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, S3 tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, S3 tranche. EUR 9,000 55 Agreement with Lehman Brothers Special Financing, Inc. effective July 27, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to receive quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. EUR 6,750 (20) Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. $ 5,000 10 Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 70 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index. 5,000 (1) Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive quarterly 57.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index 10-15% tranche. 5,000 (36) Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive quarterly 59 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index,10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index,10-15% tranche. 5,000 (46) Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 9,000 18 Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive quarterly 48 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 7-10% tranche. 9,000 (44) Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive quarterly 127 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX Series 5 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 5 Index 25-35% tranche. 6,000 43 Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 4,000 3 Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive quarterly 70.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 10-15% tranche. 4,000 24 Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 395 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 5 Index. 2,970 (110) Agreement with Morgan Stanley Capital Services, Inc. on September 13, 2005, maturing on June 20, 2012, to receive quarterly 275 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 3,000 (74) Total $ 24 (a) Percentages indicated are based on net assets of $7,384,586. (b) The aggregate identified cost on a tax basis is $6,967,981, resulting in gross unrealized appreciation and depreciation of $255,998 and $148,501, respectively, or net unrealized appreciation of $107,497. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2005. At November 30, 2005, liquid assets ing $531,379 have been designated as collateral for open swap contracts, and future contracts. (R) Real Estate Investment Trust. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2005. Inverse Floating Rate Bonds (IFB) are seurities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at November 30, 2005. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $7,850 for the period ended November 30, 2005. During the period ended November 30, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $2,492,249 and $1,697,405, respectively. 144A after the name of a security represents those exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at November 30, 2005: (as a percentage of Portfolio Value) Austria 1.8% Canada 1.7% France 2.6% Germany 1.8% Ireland 6.4% Japan 1.1% Netherlands 1.5% United Kingdom 2.4% United States 77.9% Spain 1.0% Other 1.8% 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss.
